EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jason Murphy on 3/23/21.
The application has been amended as follows: 

Claim 1 has been rewritten as:
	
1. (Currently amended) An integrally assembled sink, comprising:
	a first frame made of a first material and a second sink body made of a second material, wherein the first frame surrounds the second sink body, [[which is]] the second sink body being a container with a base and a top opening, and an edge of an upper opening of the first frame is aligned with an inside wall of the second sink body; 
	a plurality of opposed pairs of bumps are arranged horizontally on an inside wall of the first frame, and a plurality of pairs of fixation components are configured between the first frame and the second sink body, wherein each pair of fixation components corresponds to a respective one of the plurality of opposed pairs of bumps; each pair of fixation components comprises a pair of opposed hooks for hanging on each corresponding pair of bumps, and further comprises a support member  which is fixed to the pair of opposed hooks [[and]] for supporting the second sink body; 
	each hook comprises a vertical portion and a first bent portion, and the first bent portion, and the first bent portion is at an angle of 90 degrees to the vertical portion; 
	each bump has a horizontal top surface and a vertical side surface[[;]], wherein the first bent portion hangs on the top surface; 
to the respective support member, and the second bent portion is at an angle of 90 degrees to the vertical portion and bends in the same direction with the first bent portion. 

Claim 5 has been rewritten as:
5. (Currently amended) The integrally amended sink according to claim 1, wherein each support member has opposed ends and is provided with a connecting hole[[s]] at [[both]] each end[[s]], and respective one of the pair of opposed hooks extending through each connecting hole. 

In claim 8, “the” in front of “position” in line 2 has been deleted and replaced with --a--. 

The drawings were received 3/24/21. These drawings are acceptable. 
Claims 1, 4 - 9, and 12 - 16 are allowed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN L DEERY whose telephone number is (571)270-1928.  The examiner can normally be reached on Mon - Thur, 7:30am - 4:30pm; Fri 8:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ERIN DEERY/Primary Examiner, Art Unit 3754